Citation Nr: 1204086	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970 and from December 1990 to May 1991.    

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In July 2009, the Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In September 2009, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in an April 29, 2011, Memorandum Decision vacated the Board's September 2009 decision and remanded the case to Board for further adjudication consistent with the Memorandum Decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  At his July 2009 hearing, he testified that he witnessed a fellow soldier killed in a motor vehicle accident.  He also testified that his bunker was hit by a mortar round and that he was involved in incidents when he was in the field and was taking fire.   

The April 2011 Court Memorandum Decision notes that on remand the Board is to consider the applicability of July 2010 amendments to 38 C.F.R. § 3.304(f).  These amendments were not in effect that at the time of the Board's initial decision.  

VA treatment records show that the Veteran has been diagnosed with PTSD but do not indicate that the diagnosis conforms with the DSM-IV as required by 38 C.F.R. § 3.304(f); nor do these treatment records indicate that the diagnosis has been attributed to the Veteran's fear of hostile military activity during his service in Vietnam as required by the amended regulations.  Thus, an examination is needed to determine whether his diagnosis of PTSD confirms to the requirements of the DSM-IV and that is related to a fear of hostile military activity during service.   

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Tuscaloosa for the period from February 2008 to the present.

2.  Schedule the Veteran for an examination to determine the nature and etiology of PTSD.  Specifically, the examiner is to provide an opinion as to whether it is as likely as not that PTSD is related to fear of hostile military activity that resulted in the Veteran's having a psychological state of fear, helplessness, or horror.  The examiner is notified that the claimed in-service stressors related to the fear of hostile military action do not need to be verified or confirmed by VA.

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  

If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

